— In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Queens County, entered September 13, 1978, which denied their motion to *902increase the ad damnum clause. Order reversed, and motion granted, with $50 costs and disbursements. Special Term improvidently exercised its discretion in denying plaintiffs’ motion to increase their ad damnum clause. The injuries sustained could conceivably result in a verdict in excess of that demanded in the original complaint (cf. Calautti v National Transp. Co., 10 AD2d 955). Suozzi, J. P., O’Connor, Gulotta and Cohalan, JJ., concur.